MEMORANDUM *
The plea agreement specifically left the calculation of loss open and permitted the government to argue for the calculation that it sought. The district court did not abuse its discretion in concluding that DeLuna had not presented a “fair and just” reason for withdrawing his guilty plea.
Because the substantially similar modus operandi of the two frauds was sufficient to find a common scheme or plan, the district court did not clearly err in finding that the Garcia-related fraud was relevant conduct.
Finally, the district court’s accep: tance of responsibility determination is not clearly erroneous, since the district court found that DeLuna had lied to the government and to the probation officer.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.